



COURT
OF APPEAL FOR ONTARIO

CITATION: J.K. v. Ontario, 2018 ONCA 20

DATE: 20180115

DOCKET: C63234

Hoy A.C.J.O., Huscroft and Paciocco JJ.A.

BETWEEN

J.K.

Plaintiff (Respondent)

and

Her Majesty the Queen in Right of the Province of
Ontario

Defendant (Appellant)



and



Banyan Community
Services Inc., Craigwood Youth Services, Pwi-Di-Goo-Zing-Ne-Yaa-Zhing Advisory
Services, CAS of Nipissing and Parry Sound, William W. Creighton Youth
Services, Ray of Hope Inc., Northern Youth Services Inc., Youth Services Bureau
of Ottawa, Anago (Non) Residential Resources Inc., Kennedy House Youth Service
Inc., North Eastern Ontario Family and Childrens Services/Services a la
Famille et a LEnfance du Nord-Est de LOntario, St. Lawrence Youth
Association, Kinark Child and Family Srvc. Corp. (Markham), Casatta Ltd., York
Detention Centre Ltd.



Third Parties (Respondents)



Tamara D. Barclay and Jonathan Sydor for the appellant,
Her Majesty the Queen in right of the Province of Ontario

Kirk Baert and James Sayce for the respondent plaintiff,
J.K.

C. Kirk Boggs for the respondents Banyan Community
Services Inc., Craigwood Youth Services, Pwi-di-Goo-Zing-Ne-Yaa-Zhing Advisory
Services, CAS of Nipissing and Parry Sound, William W. Creighton Youth
Services, Ray of Hope Inc., Northern Youth Services Inc., Youth Services Bureau
of Ottawa, Anago (Non) Residential Resources Inc., Kennedy House Youth Service
Inc., North Eastern Ontario Family and Childrens Services/Services a la
Famille et a LEnfance du Nord-Est de LOntario, St. Lawrence Youth
Association, Kinark Child and Family Srvc. Corp. (Markham), and York Detention
Centre Ltd.

No one for the respondent Casatta Ltd.

Heard:  September 11, 2017

On appeal from the order of Justice Paul M. Perell of the
Superior Court of Justice, dated December 22, 2016, with reasons reported at
2016 ONSC 8047.

COSTS
ENDORSEMENT

[1]

We have received and reviewed the parties costs
submissions.

[2]

In its Notice of Appeal, the Crown sought the
reinstatement of its third party claim that had been struck by the motion
judge.

[3]

In our reasons released on November 24, 2017, we
concluded that it was not plain and obvious that the Crowns third party claim
had no reasonable prospect of success, and accordingly allowed the Crowns
appeal of the motion judges order striking its third party claim.

[4]

The Crown did not accept that the plaintiff, J.K.,
could amend his Fresh as Amended Statement of Claim in such a manner that the
Crowns third party claim would have no reasonable prospect of success and the
Crowns third party claim could be properly struck without leave to amend.
However, we concluded that it was possible for J.K. to do so, and, as requested
by J.K., provided guidance on the kind of amendment that would enable the
Crowns third party claim to be struck.

[5]

J.K. is amending his pleading to include the
suggested language. Therefore, while the appeal was allowed, the outcome is
that the relief granted by the motion judge  namely, striking the Crowns
third party claim  remains.

[6]

In our view, in these circumstances, it is not
appropriate to disturb the costs awarded by the motion judge for the motion
below and each party should bear their own costs of the appeal.

Alexandra Hoy
A.C.J.O.

Grant Huscroft J.A.

David M. Paciocco
J.A.








